—In an action, inter alia, to recover damages for violation of Executive Law § 296, the plaintiff appeals from an order of the Supreme Court, Westchester County (Silverman, J.), entered March 24, 1998, which granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that this action is barred as a result of the plaintiffs election to pursue administrative remedies (see, Executive Law § 297 [9]; see also, Horowitz v Aetna Life Ins., 148 AD2d 584, 585-586). The plaintiffs contention that she should be granted an extension to file an appeal from the administrative determination (see, Executive Law § 298) pursuant to CPLR 2001 is raised for the first time on appeal and is not properly before us. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.